MORRIS, Judge.
Defendant’s only assignment of error is that the trial court erred “in entering and signing the judgment and sentencing the defendant.”
An appeal is an exception to the judgment, and presents the face of the record proper for review. State v. Thurgood, 11 N.C. App. 405, 181 S.E. 2d 128 (1971); State v. Martin, 10 N.C. App. 181, 178 S.E. 2d 32 (1970).
“Ordinarily, in criminal cases the record proper consists of (1) the organization of the court, (2) the charge (information, warrant or indictment), (3) the arraignment and plea, (4) the verdict, and (5) the judgment.” State v. Tinsley, 279 N.C. 482, 483, 183 S.E. 2d 669 (1971).
*278In the case at bar, the indictment sufficiently charged the crimes to which defendant voluntarily pleaded guilty in a properly organized court, and the judgment was in proper form.
The sentences imposed were within the statutory limits and did not constitute cruel and unusual punishment. State v. Strickland, 10 N.C. App. 540, 179 S.E. 2d 162 (1971).
No fatal defect appears upon the face of the record, and the sentence imposed was within statutory limits. We find no error. State v. Shelly, 280 N.C. 300, 185 S.E. 2d 702 (1972); State v. Washington, 11 N.C. App. 441, 181 S.E. 2d 260 (1971).
No error.
Chief Judge Mallard and Judge Parker concur.